IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD CHAVIS,                            : No. 104 EM 2019
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of December, 2019, the “Motion for Extraordinary Relief”

is DENIED.